Exhibit 10.15

SERVICE PROVIDER AGREEMENT

 

Provider: Hang Ten Systems, LLC

Oracle Purchase Order No.US110228466

 

 

Address:

[Redacted]

Tax ID#:

[Redacted]

 

Effective Date: November 1, 2019

 

This Services Provider Agreement (“Agreement”) is made by and between Oracle
America, Inc., a Delaware corporation located at 500 Oracle Parkway, Redwood
City, CA  94065, its parent, direct and indirect subsidiaries and affiliates in
place as of the date of this Agreement as well as those that succeed to the
interest thereof during the term of the Agreement ("Oracle") and the Provider
listed above ("Provider") for the purpose of setting forth the terms by which
Oracle shall retain Provider to provide services to Oracle.

 

I.

SERVICES AND COMPENSATION

Provider shall provide a minimum of twenty (20) hours and a maximum of fifty
(50) hours consulting services and sales support each month as directed by
Oracle’s senior management for a period of three (3) months from the Effective
Date at an agreed upon rate of two thousand dollars ($2,000.00) per hour (the
“Services”).    All Services shall be invoiced monthly in arrears and payment
shall be due fifteen (15) days after Oracle’s receipt of an invoice for the
appropriate amount.  

 

II.

TERM

The term of this Agreement will begin on the Effective Date and will continue
unless terminated as specified herein.  Either party may terminate this
Agreement at any time, with or without cause, by providing written
notice.  Termination is effective immediately unless otherwise specified in the
termination notice.  Termination shall not relieve Oracle of its obligation to
pay any fees that have accrued as of the effective date of such termination.

 

III.

RIGHTS TO DEVELOPMENTS

All products, inventions, documents, writings, software (including modifications
and documentation), and other materials prepared or produced by Provider under
this Agreement (collectively, the "Developments") shall be the sole and
exclusive property of Oracle.  Provider agrees that the Developments shall be
works made for hire to the extent permitted by applicable law, and that Oracle
shall retain all copyright, patent, trade secret, trademark and any other
intellectual property rights ("Intellectual Property Rights") in the
Developments.  In the event that any of the Developments do not qualify as works
made for hire, Provider hereby assigns to Oracle at no additional consideration
all right, title and interest and all Intellectual Property Rights in such
Developments and all extensions and renewals thereof.  Provider agrees to
execute a written assignment of such rights in the Developments to Oracle and
any other documents necessary for Oracle to establish, preserve, perfect or
enforce its Intellectual Property Rights in the Developments if so requested by
Oracle.  Provider hereby agrees not to assert at any time, and otherwise waives,
any "moral rights" that Provider may have in the Developments, and Provider
hereby assigns to Oracle all moral rights therein.  Except as explicitly agreed
to in writing by Oracle, Provider shall not use any third-party technology
(including, without limitation, third party software, open source software,
public domain software or materials developed by Provider or by any other third
party) in connection with creation of Developments or the performance of the
Services under this Agreement.

 

IV.

CONFIDENTIAL INFORMATION

Provider agrees to treat all Confidential Information as confidential
information of Oracle, both during and after the term of this
Agreement.  "Confidential Information" means all information and material to
which Provider has access in connection with Services provided hereunder
including, but not limited to, (a) all Developments, (b) all software,
documentation, financial, marketing and customer data and other business
information, and (c) any other material or information that is either marked as
confidential or is disclosed under circumstances that one would reasonably
expect it to be confidential.  Provider agrees to use the Confidential
Information received under this Agreement solely for the purposes of providing
Services under this Agreement.  Provider will not duplicate any Confidential
Information unless and only to the extent that such duplication is necessary to
provide Services under this Agreement.  Provider will not disclose or make
Confidential Information available to any third party, except as specifically
authorized by Oracle in writing.  All Confidential Information furnished to
Provider shall remain solely the property of Oracle.  Provider further agrees
that all Confidential Information and any other information received from
Oracle, including all copies in any form, shall be returned to Oracle upon
completion or termination of this Agreement. Provider agrees to comply at all
times with the Oracle Supplier Security Standards and the Oracle Supplier Code
of Ethics, which are subject to change at Oracle's discretion. The current
versions are available at http://www.oracle.com/corporate/supplier/index.html.

 

PROVIDER

 

ORACLE AMERICA, INC.

 

 

 

/s/ Dr. Vishal Sikka

 

/s/ Jason Feldman

(Authorized Signature)

 

(Authorized Signature)

 

 

 

Dr. Vishal Sikka For HANG TEN SYSTEMS LLC

 

Jason Feldman

(Name)

 

(Name)

 

 

 

Oct. 31, 2019

 

11/1/2019

(Date)

 

(Date)

 

 

 